Citation Nr: 0533513	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an effective date prior to January 16, 2001 
for the grant of a total rating either by convalescence or 
based on individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision of the department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which extended a total rated based on convalescence, 
effective from January 16, 2001, to November 1, 2001, granted 
an increased rating to 60 percent for the service-connected 
right knee disability, effective from November 1, 2001, and 
also established entitlement to a TDIU, effective from 
November 1, 2001.    

The case was remanded to the RO, via the Appeals Management 
Center (AMC) in December 2004 to cure a procedural defect.  
Additional development was undertaken and a Supplemental 
Statement of the Case was issued to the veteran in May 2005 
which confirmed the determination previously entered.  The 
case was returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  In a January 1986 Board decision, entitlement to a TDIU 
was denied; in a March 1991 Board decision, a temporary total 
rating beyond June 30, 1989, following a total right knee 
replacement in May 1988 was denied.  As the veteran did not 
appeal, these decisions became final.

2.  The veteran underwent a subsequent right knee operation 
on January 16, 2001; he filed an informal claim for an 
increased rating and a TDIU in February 2001 and filed a 
formal claim for TDIU in November 2001.  

3.  A temporary total convalescence rating was assigned from 
January 16, 2001 to November 2001, followed by a TDIU, 
effective from to November 1, 2001; however, prior to January 
16, 2001, service connection was in effect for right total 
knee replacement post operative lateral meniscectomy and post 
surgical residual small bowel adhesions, but none of these 
disabilities was rated greater than 30 percent, and the 
combined rating was less than 70 percent.

4.  Neither unemployability nor an increase in severity of 
the service-connected knee disability was factually 
ascertainable prior to January 16, 2001.  


CONCLUSION OF LAW

An effective date earlier than January 16, 2001 is not 
warranted for the veteran's award of total rating based on 
convalescence or based on entitlement to a TDIU.  38 U.S.C.A. 
§§ 5110, 7104(c) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.340, 3.341, 3.400, 4.16, 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the VCAA notice by letter in March 2005, 
followed the initial adjudication.  The notice, along with 
the previously issued May 2003 Statement of the Case (SOC) 
included the type of evidence needed to substantiate a claim 
for an earlier effective date.  In addition, the RO informed 
the appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  In the March 2005 VCAA letter, 
the RO also informed the appellant about the information and 
evidence he was expected to provide.  That letter also 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain and he was specifically requested to submit all 
evidence in his possession that pertained to his claim.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  For this reason, the appellant has 
not been prejudiced by the timing of the VCAA notice. 

Moreover, and as noted, the May 2003 SOC, as well as the May 
2005 SSOC, explained, in detail, the reasons for the denial 
of his claim.  The Board finds that the veteran was provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Effective Date for a Total Rating 

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more (the shoulder is considered a major 
joint, pursuant to 38 C.F.R. § 4.5), application of a body 
cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2005).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

VA will grant TDIU when the claimant is precluded, by reason 
of his service-connected disabilities, from obtaining and 
maintaining "substantially gainful employment" consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 

TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2005).  A total disability rating may also be 
assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a). 

In general, the effective date for an award of a TDIU will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(o)(1) (2005).  The 
effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) 
(2005).  

After careful review of the case at hand, the Board finds 
that an effective date prior to January 16, 2001 for the 
assignment of a total rating is not warranted under any 
basis.  

At the outset, the record reflects that the veteran underwent 
right knee surgery on January 16, 2001.  As such, a temporary 
total rating based on convalescence under 38 C.F.R. § 4.30 is 
not assignable prior to that date.  

The veteran's award of TDIU was predicated, at least in part, 
on a February 2002 rating decision wherein the RO extended to 
November 1, 2001 a temporary total rating, under 38 C.F.R. §  
4.30, for the veteran's service-connected total right knee 
replacement post lateral meniscectomy which had originally 
been assigned from January 16, 2001 to May 1, 2001.  The 
rating decision also increased the rating to 60 percent for 
the service-connected right total knee replacement status 
post lateral meniscectomy, effective from November 1, 2001.  
These actions resulted in a combined rating of 100 percent 
from January 16, 2001.  

The veteran's formal claim for a TDIU was received at the RO 
on November 1, 2001.  In general, the effective date for an 
award of a TDIU will be the date of receipt of the claim or 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o)(1).  In the case at hand, the veteran's claim was 
received on November 1, 2001, and it has been determined that 
entitlement arose at least as of that date.  

However, as a TDIU claim is a claim for increased 
compensation, the Board must determine if it is factually 
ascertainable that the veteran was entitled to a TDIU, or 
increased rating, within one year prior to the date of 
receipt of the veteran's claim.  As such, the Board must 
determine if it was factually ascertainable that the veteran 
was unemployable, or entitled to an increased rating, 
sometime between November 1, 2000 and November 1, 2001 (the 
date of receipt of a formal claim for TDIU).  

At this point, the Board again notes that the veteran was 
assigned a temporary total rating for convalescence beginning 
on January 16, 2001.  As the veteran was in receipt of a 100 
percent rating from January 16, 2001, the Board need only 
consider the time period from November 1, 2000 to January 15, 
2001 for purposes of determining whether unemployability, or 
an increased rating, was factually ascertainable.  After a 
review of the entire record, the Board finds that neither an 
increased rating, nor unemployability was factually 
ascertainable prior to January 16, 2001 for the reasons set 
forth hereinbelow.  

The record reflects that the RO received correspondence from 
the veteran in September 1993 regarding information 
concerning his spouse.  After that time, nothing was added to 
the claims file by the veteran until the RO received his 
claim for increase in February 2001, noting that he underwent 
additional knee surgery on January 16, 2001.  As such, it was 
not factually ascertainable until January 16, 2001 that the 
veteran's service-connected right knee disability underwent 
an increase in severity.  As such, a total rating prior to 
that date is not assignable.  

In sum, the record reflects that the veteran underwent right 
knee surgery on January 16, 2001.  The veteran informed VA 
about the surgery in February 2001.  He filed a formal claim 
for a TDIU in November 2001.  A total rating based on 
convalescence was assigned from January 16, 2001, the date of 
the surgery.  The 100 percent temporary total rating was 
extended until November 1, 2001, the date on which it was 
determined that the veteran met the criteria for the 
assignment of a TDIU.  A TDIU was thereafter assigned, 
effective from November 1, 2001.  There is no document in the 
record that could be construed as a TDIU claim or a claim for 
increase (formal or informal) between the Board's March 1991 
decision and January 16, 2001.  As such, there is no basis to 
assign a total rating prior to January 16, 2001.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).




ORDER

Entitlement to an effective date prior to January 16, 2001 
for the assignment of a total rating based on convalescence 
or based on a TDIU is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


